United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1777
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                Jason Delbosque, also known as Jason Del Bosque

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                            Submitted: October 7, 2015
                             Filed: October 13, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Jason Delbosque directly appeals the sentence the district court1 imposed after
he pled guilty to knowingly transporting a minor in interstate commerce with the

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
intent to engage in criminal sexual activity. His counsel has moved for leave to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that Delbosque’s prison term is substantively unreasonable.

      Upon review, we conclude that the district court did not impose a substantively
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc); see also 18 U.S.C. §§ 2423(a), 2260A. Having independently
reviewed the record consistent with Penson v. Ohio, 488 U.S. 75 (1988), we have
found no nonfrivolous issues. Accordingly, counsel’s motion to withdraw is granted,
and the judgment is affirmed.
                       ______________________________




                                        -2-